COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00294-CR


JOSE GUADALUPE SALAZAR                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

       FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Jose Guadalupe Salazar attempts to appeal from the trial court’s

revocation of his community supervision for assault-family violence.2            On

June 29, 2012, the trial court signed an order revoking appellant’s community

supervision and imposing a sentence of ninety days’ incarceration. On the same

day, the trial court signed a certification of appellant’s right to appeal, which was
      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 22.01(a) (West 2011).
also signed by appellant and appellant’s counsel. The certification states that

appellant “waived [his] right of appeal.”      Nonetheless, just a few days after

signing the certification, appellant filed a notice of appeal.

         On July 6, 2012, through a letter, we notified appellant of the contents of

the certification and stated that we would dismiss the appeal unless he filed a

response showing grounds for continuing the appeal.              See Tex. R. App. P.

25.2(a)(2), (d). We have not received a response. Therefore, in accordance with

the trial court’s certification, we dismiss this appeal. See Tex. R. App. P. 25.2(d)

(“The appeal must be dismissed if a certification that shows the defendant has

the right of appeal has not been made part of the record under these rules.”),

43.2(f); Jackson v. State, 168 S.W.3d 239, 243 (Tex. App.—Fort Worth 2005, no

pet.).


                                                      PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 13, 2012




                                           2